                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  ASHEVILLE DIVISION
                            DOCKET NO. 1:17-cv-00206-MOC-WCM

 JUDITH BROWN,                                                     )
                                                                   )
                           Plaintiff,                              )
                                                                   )
 Vs.                                                               )                    ORDER
                                                                   )
 ECONOMY PREMIER ASSURANCE                                         )
 COMPANY,                                                          )
                                                                   )
                         Defendant.                                )


        THIS MATTER is before the Court on defendant’s Motion for Summary Judgment (#40),

plaintiff’s Response, and defendant’s Reply.1 For the reasons that follow, the Court determines

that defendant is entitled to the summary judgment it seeks.

                                  FINDINGS AND CONCLUSIONS

I.      Background

        This is an action for breach of a contract of fire insurance. Amended Complaint (#13)

Exhibit A (“A.C. Ex. A”). The policy at issue provided coverage for accidental property loss for

plaintiff’s home located on Allison Watts Road in Franklin, North Carolina. Id. at ¶ 4. Plaintiff

describes the premises as a permanently constructed home and a single wide mobile home adjacent

to the permanent dwelling, served by one utility meter. Id. at ¶¶ 5-6.

        Between 2014 and 2016, the permanent home was undergoing repairs due to water damage

in 2014. Plaintiff contends that she was at the permanent home almost every day during the period



1       Also before the Court is plaintiff’s Motion for Partial Summary Judgment (#41), which will be denied as
moot.

                                                      -1-
of repair, id. at ¶ 9, but that she moved a small portion of her daily personal clothing and cleaning

supplies to the mobile home and sometimes slept overnight in the mobile home when repairs were

being done on the permanently constructed home, id. at ¶12, and occasionally stayed overnight

with a friend in an RV park. Id. at ¶13. The permanent home -- which is the subject of this lawsuit

-- was destroyed by fires on October 11 and 12, 2016. Id. at 18. She contends that at the time of

the fires, she was admitted to a local hospital. Id.

         The only claim remaining is a claim for breach of the contract of insurance, which is Count

I of the Amended Complaint.2 Despite the contentions in the Complaint, the proffer of evidence

shows that plaintiff did not reside in the fire-damaged home that was covered by the policy of

insurance. Even worse for plaintiff, the evidence now undisputedly shows that plaintiff knowingly

gave fire investigators a false statement in 2017, under oath, that at the time of the fires she was

living in the home -- a statement which is contradicted by earlier recorded statements she made to

fire investigators in 2016.

         While this Court agrees that an insurance company need not show that it acted in reliance

on the false statements or was even taken in by them, it is obligated to show that the statements

were material. At the conclusion of discovery, defendant has argued that it is entitled to summary

judgment on this remaining claim because it has now shown that such knowingly false testimony

was material to its investigation, voiding any coverage under the policy of insurance. This Court,

having considered all the evidence before it and provided plaintiff with time for discovery on that

and other issues, now agrees that plaintiff’s knowingly false statement was indeed material to the

investigation as the fact she misrepresented -- to wit, that she lived in the covered premises --


2        This Court earlier dismissed Count II, which was a claim for unfair and deceptive trade practices in
violation of Chapter 75 of the North Carolina General Statutes (“UDTPA”).

                                                         -2-
would be one reasonably expected to influence the decision of the defendant in its investigation of

the claim or in paying the claim, regardless of the cause of the fires.



II.    Summary Judgment Standard

       Defendant contends that it is entitled to summary judgment. Rule 56(a), Federal Rules of

Civil Procedure, provides:

       A party may move for summary judgment, identifying each claim or defense — or
       the part of each claim or defense — on which summary judgment is sought. The
       court shall grant summary judgment if the movant shows that there is no genuine
       dispute as to any material fact and the movant is entitled to judgment as a matter of
       law. The court should state on the record the reasons for granting or denying the
       motion.

Fed.R.Civ.P. 56(a). The rule goes on to provide procedures for plaintiff to use in responding to a

Motion for Summary Judgment:

       (c) Procedures.
              (1) Supporting Factual Positions. A party asserting that a fact
              cannot be or is genuinely disputed must support the assertion by:

               (A) citing to particular parts of materials in the record, including
               depositions, documents, electronically stored information, affidavits
               or declarations, stipulations (including those made for purposes of
               the motion only), admissions, interrogatory answers, or other
               materials; or

               (B) showing that the materials cited do not establish the absence or
               presence of a genuine dispute, or that an adverse party cannot
               produce admissible evidence to support the fact.

               (2) Objection That a Fact Is Not Supported by Admissible
               Evidence. A party may object that the material cited to support or
               dispute a fact cannot be presented in a form that would be admissible
               in evidence.

               (3) Materials Not Cited. The court need consider only the cited
               materials, but it may consider other materials in the record.


                                                 -3-
                   (4) Affidavits or Declarations. An affidavit or declaration used to
                   support or oppose a motion must be made on personal knowledge,
                   set out facts that would be admissible in evidence, and show that the
                   affiant or declarant is competent to testify on the matters stated.

Fed.R.Civ.P. 56(c). On a motion for summary judgment, the moving party has the burden of

production to show that there are no genuine issues for trial. Upon the moving party's meeting

that burden, the non-moving party has the burden of persuasion to establish that there is a genuine

issue for trial.

        When the moving party has carried its burden under Rule 56(c), its opponent must
        do more than simply show that there is some metaphysical doubt as to the material
        facts. In the language of the Rule, the nonmoving [sic] party must come forward
        with "specific facts showing that there is a genuine issue for trial." Where the
        record taken as a whole could not lead a rational trier of fact to find for the non-
        moving party, there is no "genuine issue for trial."

Matsushita Electric Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986) (citations

omitted; emphasis in the original) (quoting Fed. R. Civ. P. 56). There must be more than just a

factual dispute; the fact in question must be material and readily identifiable by the substantive

law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986).

        By reviewing substantive law, the Court may determine what matters constitute material

facts. Anderson, supra. "Only disputes over facts that might affect the outcome of the suit under

governing law will properly preclude the entry of summary judgment." Id. at 248. A dispute about

a material fact is "genuine" only if the evidence is such that "a reasonable jury could return a

verdict for the nonmoving party." Id. The Court must credit factual disputes in favor of the party

resisting summary judgment and draw inferences favorable to that party if the inferences are

reasonable, however improbable they may seem. Cole v. Cole, 633 F.2d 1083, 1092 (4th Cir.

1980). Affidavits filed in support of a Motion for Summary Judgment are to be used to determine


                                                    -4-
whether issues of fact exist, not to decide the issues themselves. United States ex rel. Jones v.

Rundle, 453 F.2d 147 (3d Cir. 1971). When resolution of issues of fact depends upon a

determination of credibility, summary judgment is improper. Davis v. Zahradnick, 600 F.2d 458

(4th Cir. 1979).

       In determining whether a genuine issue of material fact exists, the admissible evidence of

the non-moving party must be believed and all justifiable inferences must be drawn in his or her

favor. Anderson, supra, at 255. In the end, the question posed by a summary judgment motion is

whether the evidence "is so one-sided that one party must prevail as a matter of law." Id. at 252.

III.   Discussion

       In order for there to be a breach of the contract of insurance as alleged by plaintiff in Count

I, there must be an enforceable policy of insurance. In North Carolina, a willful material

misrepresentation in furtherance of a claim on a policy voids coverage. North Carolina courts

have long held that the Concealment or Fraud clause of a policy

       precludes coverage whether the alleged misconduct occurs before or after the loss.
       This holding is consistent with public policy since to hold otherwise would be to
       encourage policyholders to misrepresent losses. Such misconduct would carry no
       consequences if those policyholders were still permitted to recover in full under
       their policies.

Smith v. State Farm Fire & Casualty Co., 109 N.C. App. 276, 280 (1993) (citation omitted).

       With discovery now closed, it is undisputed that when she discussed the fire with fire

investigators in 2016, plaintiff truthfully told them that she was not living in the home that had

been destroyed by fire, but in a mobile home nearby. However, plaintiff told a different story in

2017 in her Examination Under Oath (“EUO”), to wit, that she was not living in the mobile home,

but was living in the home that had burned at the time of the fires. That new version of “where



                                                 -5-
she lived” was necessary to prosecution of her “Additional Living Expense” (“ALE”) claim under

the policy due to an undisputed exclusion for losses occurring in an unoccupied residence. Plaintiff

admits that she made “apparently contradictory statements” in the 2017 EUO testimony, Answer,

Ex. M (#15-13), when compared to her recorded interview on October 20, 2016, with Mark Clark

(Ex.T, 40-4) and her recorded interview on October 27, 2016,with Mike Nilles. (Ex.U, 40-5).

       When the Court compares these statements, now in the Rule 56 proffer of evidence, it is

clear that the EUO statement was designed to salvage coverage under the policy’s personal

residence requirement set forth under Coverage D – “Loss of Use.” That provision provided that

“Additional Living Expense” only applies “[i]f a loss covered under Section I makes that part of

the "residence premises" where you reside not fit to live in ….” (Ex.S, #40-3, p.5).

       With discovery now closed and both sides having had the opportunity to submit all the

evidence they believe is probative on this issue, the Court now concludes that not only was such

statement was both false and knowing based on plaintiff’s own admission in the Complaint, it was

also material as it would reasonably be expected to influence the decision of the defendant in

investigating, adjusting, or paying the claim. Bryant v. Nationwide Mut. Fire Ins. Co., 313 N.C.

362, 370-371 (1985). Clearly, falsely claiming residency in a damaged dwelling -- where such a

residency is a precondition to an ALE claim -- would reasonably be expected to influence an

insurance company in deciding whether to pay that claim. Plaintiff has come forward with no

evidence that creates a genuine issue of fact warranting trial as the evidence now before the Court

could not reasonably support any conclusion other than that plaintiff’s EUO testimony was false,




                                                -6-
               knowing, and material. Having determined that such false statement voids coverage as a matter of

               North Carolina law, defendant is now entitled to summary judgment.3




                                                                   ORDER

                        IT IS, THEREFORE, ORDERED that defendant’s Motion for Summary Judgment (#40)

               is GRANTED, plaintiff’s Motion for Partial Summary Judgment is DENIED as moot, and this

               action is DISMISSED with prejudice.




Signed: February 5, 2019




               3        While plaintiff has presented substantial evidence that the fire was intentionally set, including unrefuted
               expert reports that the origin of the fire was petroleum-based accelerants in a bedroom, and that plaintiff was the
               only person who had access to the locked home at the time of the fire, the Court does not reach the alternative
               grounds for summary judgment as the grounds discussed are dispositive of the claim.

                                                                         -7-
